No. 04-02-00312-CV
Guadalupe GUAJARDO, Jr.,
Appellant
v.
TEXAS DEPARTMENT OF PUBLIC SAFETY and The State of Texas,
Appellees
From the 229th Judicial District Court, Duval County, Texas
Trial Court No. DC-01-13
Honorable Alex W. Gabert, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	June 26, 2002
DISMISSED FOR LACK OF JURISDICTION
	Appellant, Guadalupe Guajardo, appeals the trial court's order granting of the Texas
Department of Public Safety's motion for new trial in the proceedings styled Ex parte Guadalupe
Guajardo, Jr., Cause Number DC-01-13.  The record reflects that on February 7, 2002, the trial court
entered an order granting Guarjardo's petition for expunction of his criminal record.  That order was
subsequently set aside by the trial court when it granted the TDPS's motion for new trial on April
18, 2002.  The new trial was scheduled for June 18, 2002.   Guajardo filed his notice of appeal from
the April 18, 2002 order on April 29, 2002.  On May 9, 2002, the TPDS filed a motion to dismiss
for  lack of this court's jurisdiction.  Our ruling on this motion was delayed pending our review of
the clerk's record. 
	 The granting of a motion for new trial is not a final appealable order.  Frueharf Corp. v.
Carrillo, 848 S.W.2d 83, 84 (Tex. 1993); Cummins v. Paisan Constr. Co., 682 S.W.2d 235, 236
(Tex. 1984).  In the absence of a final judgment, this court lacks jurisdiction of this appeal.  See City
of Beaumont v. Guillory, 751 S.W.2d 491, 492 (Tex. 1988).   Accordingly, we grant the motion to
dismiss filed by the TDPS and dismiss the appeal for lack of jurisdiction. 
							PER CURIAM
DO NOT PUBLISH